Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including a zeolite.  Although the specification mentions that zeolite may be one commonly used for MTA and MTG processes, there is no discussion with respect to the specific type of zeolite materials and the necessary characteristics thereof that could feasibly be employed to catalyze this reactions.  There is no specific discussion in the specification regarding the species of zeolite that could feasibly be employed to catalyze the reaction intended by applicant, in that no nexus of the characteristics of functional zeolites are discussed.  
The claims are extremely broad in the recitation of “zeolite”.  There are numerous and myriad zeolites, mesoporous materials and NZMSs with completely different characteristics, elemental compositions, and functionality neither contemplated nor disclosed by applicant that fall within the scope of this terminology.
In the prior art, zeolitic materials are known catalytic materials.  It is also known that activity and/or selectivity are frequently related to the reaction being catalyzed.  Some catalysts will work for particular reactions but will be ineffective for others. The state of the prior art indicates that there are numerous and myriad materials that fall within the terminology “zeolite”, now including mesoporous and hierarchical materials and what were previously termed non-zeolitic molecular sieves but are now discussed in the art as “zeolites”.  All of these materials have completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of the term “zeolite”.  In this case, acidic, protonated and ammonium forms of each possible molecular sieve material must also be factored into the equation for the number of potential zeolites to be examined for utility.  Each framework material additionally may vary with combinations of both trivalent and tetravalent elemental species, further giving rise to many other species.  
Although there is some small degree of predictability in the use of molecular sieves as a catalytic means, the success of such use is completely dependent on the composition and specific structure of the molecular sieve material.  Absent an exact characterization of the nature of the material, the skilled artisan will not be directly led to which molecular sieves or zeolites are functional for a given process, and which zeolites will not work.
The instant disclosure provides specific guidance only for the use of HZSM-5No other information is presented that would provide the skilled artisan the additional information required about the molecular sieve or zeolite to determine what other zeolites could possibly be employed in the instant composition. This limited disclosure, with no other guidance regarding the myriad different frameworks, compositions and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention. Absent an exact characterization of the nature of the material, the skilled artisan will not be directly led to which zeolites are functional for a given process, and which zeolites will not work.  As a result, the success of such use is completely dependent on the composition and specific structure, framework, elemental makeup and promoter materials within the broad disclosure of the zeolite material.
Although the specification provides several working examples, they all recite only HZSM-5, further including zinc promoted ZSM-5, and a phosphorus component as well.   Although a person of ordinary skill in the art would recognize that zeolite materials are generally known to be useful for catalytic purposes, absent more information on the nature of the composition, even a highly skilled artisan would not immediately be expected to recognize exactly what is meant to be embraced by the broad recitation of “zeolite”, particularly as the zeolite is being employed in further combination with another component. 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the terminology "zeolite" would confound the artisan required to determine acceptable functionality.  The artisan would be presented with myriad zeolites with myriad pore sizes and internal configurations (likely inclusive of innumerable non-working embodiments), as well as different compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition. There is no other information that would provide the artisan the additional information required about the zeolite to insure or determine what other zeolites (with different framework combinations of elements and different promoter metals, hydrogen, ammonium or proton form, all exponentially included within the number of species that could be employed in the instant catalyst, with the expectation of success.  This limited disclosure, with no other guidance regarding the myriad different frameworks, elemental compositions, promoters and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  The simplest manner in which to express the vast number of possibilities within the instant claims would be factorial formulae, starting with approximately 200! frameworks.  The addition of all of the potential combinations of those frameworks with all of the other changes that can be made to or inclusive of the starting zeolite would include far too many species to be examined by an artisan to determine the metes and bounds of the zeolite that may potentially be treated as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The dependent claims are considered to conflict with the independent claim 1, thus casting doubt on the subject matter of all of the claims.  Claim 2 indicates the “catalyst” being partially spinelized, but it would appear that the binder is partly spinelized, not the catalyst.  Claim 5 indicates that the catalyst can contain zero aluminum oxide component.  This is confusing in that, if the binder is specifically “alumina” as set forth in claim 1, the lower limit cannot not be zero.  Claim 5 further recites an AlPO4 component.  This material is known in the art as a non-zeolitic molecular sieve.  As a result, there should be clarification of exactly what is meant regarding that component.  There is no literal antecedent basis for the recitation of “the binder phase” in claims 11 and 12  Claim 16 recites the zinc content is “substantially the same” regardless of form.  The same as what?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18 and 19 fail to limit the identity or the scope of the catalyst of claim 1.  The limitation regarding the selectivity of the catalyst.  This is an intended use limitation and fails to recite any limitation relative to the catalyst composition itself, or an inherent characteristic of the catalyst composition that does not limit the scope of claim 1.  The claims additionally lack antecedent basis for reciting “the selectivity”.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,888,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in that the patented claims represent a species of the genus claims of the instant application.  A generic claim will always render   obvious particular species within the scope thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,156,689 to Kimble et al.
Kimble et al. disclose a catalyst composition comprising a zeolite composition, a binder material inclusive of alumina and a zinc aluminate promoter component, substantially as claimed in the instant application. Kimble et al. also disclose that the presence of a phosphorus-containing compound can reduce coking on metal oxide promoted alumina, and can thus be introduced into the catalyst composition. See the claims. With respect to claims reciting potential intended uses of this composition or the results obtained when using this composition, it is considered that such do not further limit the identity of the composition and therefore are accorded little weight.  As the composition of Kimble et al. is not distinguishable from the instant claims, it must be considered capable of these functions.  With respect to the additional claim of silica present in the binder, it is considered that the reference discloses both zinc aluminate and zinc silicate as effective promoters, and as such the artisan would not have found it unobvious to employ silica in combination with the alumina binder.  As the zinc is provided to the catalyst as zinc aluminate promoter, it may be considered that the zinc is mainly present as  zinc aluminate.  The only difference between the instant claims and the Kimble et al. disclosure is the reference failure to recite exactly the amount of ingredients as claimed herein, but overlapping ranges have long been established as representative of a prima facie case of obviousness. Moreover, the amounts of binder, phosphorus, zinc aluminate and zeolite all appear to be commensurate with those set forth in the instant claims, and as such, the ratios of one ingredient to another will also be consistent with the reference disclosure.  Extrusion of materials to form pelletized catalyst is known in the art and fairly suggested by the reference (extruding, drying and steaming).  As Kimble does not report the presence of zinc oxide, it may be considered that such is effectively absent and therefore not present as free ZnO. Although not a preferred embodiment, the examples report that zinc can be impregnated into the zeolite composition as claimed herein.  As a result, and as it is reported to work, the artisan would not find it unobvious to provide zinc to both the zeolite and the zinc aluminate components with an expectation of additive results.  A salt of zinc is impregnated into the zeolite, dried and calcined;  the artisan would have the expectation of zinc being present in either ion-exchange positions or in the form of the oxide.  The reference teaches a steam treatment of the catalyst under temperatures commensurate with those described in the instant application;  accordingly such can be considered a process of spinelizing the composition.  See particularly the examples, the claims and Table IV.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The 11,077,431 reference is a related patent document also disclosing bifunctional catalysts.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                                                                            

/E.D.W/Primary Examiner, Art Unit 1732